Citation Nr: 0722001	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-38 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
fracture of the tip of the nasal bone.

2.  Entitlement to service connection for degenerative 
changes of the lumbar spine.

3.  Entitlement to service connection for left shoulder 
disability.

4.  Entitlement to service connection for right shoulder 
disability.

5.  Entitlement to service connection for left knee 
disability.

6.  Entitlement to service connection for right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
November 1986, and served in the reserves after that.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the nose fracture rating question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issue on appeal as set forth on the title page.

At the time of his September 2006 hearing the veteran 
submitted new evidence in the form of medical evidence 
related to his claims.  The Board notes that the veteran 
waived consideration of this evidence by the agency of 
original jurisdiction (AOJ), and a remand therefore is not 
necessary.  See Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  


FINDINGS OF FACT

1.  The veteran's fractured nasal bone has not resulted in 
any disabling symptom.

2.  The veteran's degenerative changes of the lumbar spine 
are not related to his military service.

3.  The veteran does not have a left shoulder disability that 
is related to his military service.

4.  The veteran does not have a right shoulder disability 
that is related to his military service.

5.  The veteran does not have a left knee disability that is 
related to his military service.

6.  The veteran does not have a right knee disability that is 
related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
fracture of the nasal bone have not been met.  38 U.S.C.A. § 
1155 (2002); 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.97, Diagnostic 
Code 6502 (2006).

2.  The veteran does not have degenerative changes of the 
lumbar spine that are the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2006).

3.  The veteran does not have a left shoulder disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.

4.  The veteran does not have a right shoulder disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

5.  The veteran does not have a left knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.

6.  The veteran does not have a right knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2003, December 2004, and June 2005.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claims.  
The RO also provided a statement of the case (SOC) reporting 
the results of its reviews of the issues on appeal, and the 
text of the relevant portions of the VA regulations.  

The Board notes that the veteran was not apprised of the 
criteria for assigning disability ratings or for award of an 
effective date with respect to each issue until after the 
initial adjudication of these claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   However, once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, as is the case here as 
regards the fractured nose claim, VCAA notice has served its 
purpose, and its application is no longer required because 
the claim has already been substantiated.   Dingess, 19 Vet. 
App. at 490.  Moreover, because the veteran's service 
connection claims will be denied, these questions are not now 
before the Board in connection with these claims.  
Consequently, a remand of the service connection questions is 
not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured an examination in furtherance of his 
claim.  The veteran's accredited representative contends that 
the veteran should be afforded a VA examination to determine 
the current degree of disability imposed by the veteran's 
fractured nasal bone disability.  However, as will be 
discussed below, the veteran himself testified at a hearing 
before the undersigned Veterans Law Judge that he has no 
current disability related to his once-broken nose.  Relying 
on the veteran's testimony, the Board has determined that the 
record contains sufficient competent evidence to decide the 
claim, and a medical examination therefore is not necessary.  
See 38 C.F.R. § 3.159(c)(4).  VA has no duty to inform or 
assist that was unmet.

II.  Nose

The veteran did not file a claim for a nose-related 
disability.  However, in the course of development of the 
claims that he did submit, the RO discovered evidence in the 
veteran's SMRs that he had fractured his nose in service as a 
result of being hit by a softball and, sua sponte, the RO 
service connected him for it.  The veteran's SMRs indicate 
that he received stitches, and that x-ray examination 
revealed a non-displaced fracture.  As there was no evidence 
of any current disability at the time of the RO's rating 
decision, this disability was rated as noncompensably (zero 
percent) disabling.  At the veteran's September 2006 hearing 
he testified that when he appealed the RO's rating decision, 
he believed that he had to appeal all or nothing, and so did 
not indicate in his appeal that he was not contesting the 
assignment of a non-compensable rating for his fractured 
nose.  At that hearing, the veteran testified that he 
breathes fine, and does not have any problem with his nose.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's nose 
claim as a claim for a compensable evaluation of an original 
award, effective from the date of award of service 
connection.

The veteran's nose disability is rated utilizing Diagnostic 
Code 6502, deviation of the nasal septum.  Under Diagnostic 
Code 6502, the only rating assignable is a 10 percent rating 
for deviated septum caused by trauma that has resulted in 50 
percent obstruction of the nasal passage on both sides, or 
complete obstruction on one side.  Because the veteran, by 
his own testimony, has no difficulty, and further said that 
"I don't have problems with my nose,"  the Board finds that 
a compensable rating for the veteran's fractured nasal bone 
is not warranted, and the claim is therefore denied.

There is no suggestion in the record that the veteran 
experiences any disfigurement due to the service-connected 
fracture.  38 C.F.R. § 4.118 (2006).

III.  Service connection

The veteran contends that he has a lumbar spine arthritis, 
bilateral shoulder disabilities, and bilateral knee 
disabilities that are related to his military service.  

The veteran's SMRs show a July 1979 complaint of low back 
pain.  He was given rest and then returned to duty.  The SMRs 
show that he attended two physical therapy sessions, and then 
failed to return for therapy.  The veteran was seen for 
complaints of a back strain in 1983.  He underwent physical 
therapy for this complaint.  On separation from active duty, 
the veteran's report of medical history reported recurrent 
back pain, but on clinical examination no abnormality was 
found.  After active military service, the veteran underwent 
several examinations in connection with his reserve service.  
A January 1994 examination report was normal in all respects.  
In November 1996, the veteran reported no history of 
recurrent back pain, and his examination was again termed 
normal as regards the back.  In an annual medical certificate 
dated in February 2000, the veteran reported back pain, a 
history of dislocated shoulders, and a history of a back 
injury on active duty.  

The veteran's SMRs show an April 1981 complaint of trauma to 
the left shoulder caused by being hit by a heavy object.  His 
separation examination and the later reserve examinations 
noted above do not indicate any left shoulder disability.  
The veteran's SMRs show no history of any right shoulder 
injury or complaint, either while on active duty or in the 
reserves, and there are no reports of dislocation of either 
shoulder.  His in-service examination reports are silent as 
regards any right shoulder complaint or injury.  Post-service 
medical treatment records, however, show a right shoulder 
injury on the job in January 1994.  An x-ray of the right 
shoulder taken six days later was reported as essentially 
negative.  The record shows that the veteran re-injured his 
right shoulder in March 1995.  

An April 1985 SMR entry reflects that the veteran was seen 
for complaints of bilateral knee pain that the veteran said 
had been with him for two years.  The veteran reported that 
there had been no trauma to the knees, and that he was still 
able to participate in physical training every day.  On 
examination, the examiner found crepitus on motion of both 
knees.  X-ray examination failed to reveal any abnormalities.  
The assessment was bilateral chondromalacia of the patella.  
The veteran's separation examination noted bilateral crepitus 
by the medial aspect of the patella.  None of the subsequent 
examinations from the veteran's reserve service revealed any 
abnormalities regarding the knees.

The veteran was afforded a VA joints examination in March 
2005.  He reported no traumatic injury to either knee, but 
that he began to notice pain in the 1970s.  He reported 
cracking and popping when squatting, and that he found it 
hard to get up after squatting.  Flare-ups were reported as 
occurring four to five days per month, with no known 
precipitator.  He reported having quit extreme physical 
activity several years previously, but reported that he still 
played softball.  The veteran reported no complaints of 
stiffness, weakness, swelling, heat and redness, instability, 
giving way, locking, or adverse affects on walking or 
standing for long periods.  He reported no current treatment 
of the knees, and no dislocations, subluxation, or use of 
mobility devices, orthotics inserts, or braces.  He reported 
no adverse affects on occupational, recreational, or 
activities of daily living, and no surgeries or physician-
prescribed bed rest in the preceding year.  

The veteran also reported that he had dislocated his right 
shoulder five times in service, and that he had had 
arthroscopy three years previously.  He had had a monitor 
fall on his shoulder at work (after service), which had 
aggravated the right shoulder.  He also reported that he had 
dislocated his left shoulder three times in service.  He 
reported intermittent pain more than once per day, as well as 
numbness in the arm.  

Regarding his spine claim, the veteran reported he had 
injured his back lifting a trash can in service, and that he 
continues to have random back spasms.  He reported that he 
had never had his back treated or evaluated since the 
reported 1976 incident in service.  He denied any mobility 
devices, falls, weight changes, bladder, bowel, or sexual 
dysfunction, or surgeries, and denied any periods of 
incapacitation in the previous year.  (The Board notes that 
the veteran testified at his hearing that he had in the past 
used a cane to take some of the weight off a swollen right 
knee.)  He reported that he is able walk one to two miles 
without difficulty.  He only experiences difficulty driving 
his car when driving long distances.  

On examination, the veteran was seen to walk with a steady 
and coordinated gait.  The spine exhibited good symmetry and 
rhythm when moving.  Muscle strength was normal against 
resistance in the upper extremities.  The knees showed no 
redness, edema, skin color changes, deformities, muscle 
atrophy, tenderness, or doughy enlargement.  There were 
normal bony landmarks, normal lateral mobility, and no 
guarding with movement.  Joint relationship was normal, as 
was muscle strength.  The veteran denied pain or locking 
during the examination.  Neurological examination was within 
normal limits.  

Range of motion studies for the lumbar spine, the knees, and 
the shoulders revealed no limitation of range of motion, no 
complaints of pain or discomfort during examination, and no 
complaints of weakness, fatigue, or lack of endurance with 
repetitive motion.  

X-ray examination revealed no significant deviation from 
normal in both the bilateral shoulders and bilateral knees.  
X-ray examination of the thoracic spine revealed minimal 
degenerative changes and borderline scoliosis of the mid-
thoracic spine with convexity to the right side.  Disc 
interspaces were preserved, and soft tissues were 
unremarkable.  

The examiner's spine diagnosis was borderline degenerative 
changes of the lumbar spine with full range of motion.  The 
examiner opined that the veteran's lumbar pain is less than 
likely as not caused by or a result of injury while in 
service.  

The examiner, noting that x-rays revealed no evidence of 
significant deviation from normal, that his range of motion 
was normal, and that there is no documentation of medical 
treatment since his post-service injuries in the early 1990s, 
opined that the veteran's right shoulder pain was less than 
likely as not caused by or a result of injury while in 
service.  

Regarding the left shoulder, the examiner acknowledged the 
veteran's in-service muscle strain, but also noted that there 
was no evidence of treatment since that time, and that 
current x-ray evidence was negative.  The examiner therefore 
opined that the veteran's left shoulder pain was less than 
likely as not caused by or a result of injury while in 
service.

Regarding the veteran's bilateral knee complaints, the 
examiner acknowledged that the veteran had complaints of knee 
pain in service, but found that the absence of x-ray evidence 
of a current disability in either knee, and the fact that 
there was no limitation in range of motion in either knee, 
led to the conclusion that the veteran's bilateral knee 
complaints were less than likely as not caused by or a result 
of injury while in service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including arthritis, are presumed to have been incurred in or 
aggravated by active military service if the disease is 
manifested to a compensable degree within one year of 
separation from qualifying service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

Here, there is evidence of complaints in service of bilateral 
knee pain, as well as left shoulder pain.  However, there is 
no evidence of a current disability in the bilateral knees or 
left shoulder, as determined by x-ray and range of motion 
examination.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez, 13 Vet. App. 282, 285 
(1999), aff'd, 259 F.3d. 1356 (Fed. Cir. 2001).  Moreover, 
there is no medical evidence of a nexus between the veteran's 
in-service complaints and his current complaints of pain.  
Absent objective medical evidence of a diagnosed or 
identifiable underlying malady or condition related to the 
bilateral knees or left shoulder, there are no related 
disabilities for which service connection may be granted.  
Moreover, as noted, there is no medical evidence of a nexus 
between the in-service complaints and the current complaints 
of pain.  Service connection for knee disability and left 
shoulder disability is therefore not warranted.  

Turning to the right shoulder claim, the Board finds that 
service connection is not warranted because there is no 
evidence of an in-service injury or disease to the right 
shoulder.  To the contrary, the only credible medical 
evidence of record related to the right shoulder shows that 
it was injured on the job more than seven years after leaving 
active military service.  Moreover, the March 2005 VA 
examination failed to show any clinical evidence of a current 
disability to explain the complained-of pain.  Finally, there 
is no medical evidence of a nexus between any in-service 
injury or disease and any current right shoulder disability.  
Service connection for a right shoulder disability must 
therefore be denied.

Lastly, regarding the veteran's lumbar spine claim, the Board 
acknowledges that the veteran complained of back strain while 
in service, and that there is a current diagnosis of 
borderline degenerative changes.  However, on separation from 
active duty, while his report of medical history reported 
recurrent back pain, clinical examination found no 
abnormality.  After active military service, none of the 
veteran's military reserve examinations found any objective 
evidence of any spine abnormality.  Thus, regarding the spine 
claim, the Board finds that, while there is evidence of in-
service back-related complaints, and there is a current 
diagnosis of borderline degenerative changes of the lumbar 
spine, absent medical evidence of a nexus between these two, 
service connection must be denied.  Additionally, arthritis 
was not shown within a year of the veteran's separation from 
active military service.  38 C.F.R. §§ 3.307, 3.309.

The veteran contends that he has current back, bilateral 
shoulder, and bilateral knee disabilities that are 
etiologically related to his military service.  The veteran 
is competent as a layman to report any symptoms he 
experiences; however, there is no evidence of record showing 
that he has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to diagnosis or etiology of any disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2006).  Consequently, the veteran's own assertions as to the 
etiology of his claimed disabilities have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims, and they 
are denied.  


ORDER

Entitlement to a compensable initial evaluation for fracture 
of the tip of the nasal bone is denied.

Entitlement to service connection for degenerative changes of 
the lumbar spine is denied.

Entitlement to service connection for left shoulder 
disability is denied.

Entitlement to service connection for right shoulder 
disability is denied.

Entitlement to service connection for left knee disability is 
denied.

Entitlement to service connection for right knee disability 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


